Citation Nr: 1437064	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  11-26 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for headaches.

2. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a sleep disorder.

3. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a neck disorder.

4. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral carpal tunnel syndrome.

5. Entitlement to a compensable evaluation for residuals of a nose fracture with septal deviation.



ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1978 to September 1981 and from February 1982 to June 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from two September 2010 rating decisions issued by the Regional Office (RO) in Lincoln, Nebraska. 

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System paperless claims files associated with the Veteran's appeal.  A review of the documents in such file reveals documents that are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that additional action on the claim by the AOJ is warranted.  The Veteran's claim was most recently considered by the RO in a March 2012 supplemental statement of the case.  Since then, the Veteran has submitted a significant number of relevant documents.  These documents, however, have not yet been considered by the RO.  Any pertinent evidence submitted to the Board, must be referred to the AOJ unless that right is waived by the appellant or his representative.  38 C.F.R. § 20.1304(c).  In August 2014, the Veteran specifically requested that the case be returned to the AOJ for review of the additional evidence submitted.  Therefore, the claim must be remanded for consideration by the AOJ.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his claims that is not evidenced by the current record.  The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  The AOJ should then obtain these records and associate them with the claims folder.  

2. After completing any additional notification and/or development deemed warranted, readjudicate the Veteran's claims in light of all pertinent evidence (to particularly include the evidence received, but not considered by the AOJ, subsequent to March 2012) and legal authority. 

If the benefits sought on appeal remain denied, the AOJ must furnish to the Veteran and his representative-if he subsequently obtains one-an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



